Citation Nr: 1620656	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  10-05 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945 and from February 1948 to March 1969. 

This appeal before the Board of Veterans' Appeals (Board) arises from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  Subsequently, jurisdiction was transferred to the RO in Atlanta, Georgia.

In an April 2015 decision, the Board denied, in pertinent part, entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that part of the Board's decision to the United States Court of Appeals for Veterans Claims (Court or CAVC), which, by order dated November 2015, granted a Joint Motion for Partial Remand, vacated the Board's decision, and remanded this matter for action consistent with the joint motion.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran exhibited neither bilateral hearing loss nor tinnitus in service or within one year after discharge from service; and neither bilateral hearing loss nor tinnitus is shown to be casually or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).  

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).



A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

A July 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the Veteran's statements.  

The Veteran was also provided a VA examination in August 2009 regarding his claim of entitlement to service connection for bilateral hearing loss and tinnitus.  The examination provided sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duties to assist have been met.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices from VA, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

A.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).  Service connection may also be warranted for any disease diagnosed after service, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Certain chronic diseases, such as sensorineural hearing loss and tinnitus (as other organic diseases of the nervous system), if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a) may be established through a showing continuity of symptomatology since service).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Background

The Veteran contends, in essence, that his current bilateral hearing loss disability and tinnitus can be attributed to his exposure to loud noise during service.  In particular, the Veteran listed small firearms, machine guns, and aircraft engines, including serving as a gunner on B-17s and B-29s during World War II, as the sources of his military noise exposure.  See August 2009 VA Audiology Report; June 2007 VA Outpatient Treatment Record.  In a September 2009 statement, the Veteran indicated that as a gunner, he was issued no hearing protection.  See September 2009 Statement in Support of Claim ("Hearing-No muffs issued- Gunner").

The service treatment records reveal that in October 1948, the Veteran presented with acute otitis media, right ear, which was nonsuppurative and did not affect his hearing.  Service treatment records, dated between January 1949 and April 1953, reflect that the Veteran received treatment for a number of ailments, none of which were referable to the ears.  Upon separation and re-enlistment examination conducted in April 1953, the clinical evaluation of the ears and drums was normal, as was the hearing test showing a finding of 15/15 for the right and left ears for the whispered voice.  No defect or diagnosis pertinent to symptoms of tinnitus or hearing loss was indicated on the April 1953 report.

During a May 1955 flying status examination, the Veteran demonstrated 15/15 for the right and left ears for the whispered voice, revealing a normal hearing test.  The Veteran was also provided with audiometric testing.  Prior to November 1, 1967, the audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards from the Veteran's examination report have been converted to ISO-ANSI standards.  The ASA standard values are listed first in the below charts, followed by the ISO-ANSI standard values in parentheses.  

The May 1955 audiometer results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
15 (25)

5 (10)
LEFT
10 (25)
5 (15)
5 (15)

0 (5)

A May 1955 medical certificate and clearance for flying indicated that the Veteran was examined and found physically and mentally qualified to participate as a crew member in regular and frequent flights.

Upon discharge and re-enlistment examination in March 1959, the clinical evaluation of the ears and drums was normal, as was the hearing test showing a finding of 15/15 for the right and left ears for the whispered voice.  No defect or diagnosis pertinent to symptoms of tinnitus or hearing loss was indicated.

At his August 1961 periodic examination, the Veteran was found to have normal ears and drums.  The August 1961 audiometer results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)


LEFT
-5 (10)
-5 (5)
-5 (5)



At his June 1964 periodic examination, the Veteran was found to have normal ears and drums.  The June 1964 audiometer results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
-5 (5)
0 (10)
0 (10)
5 (10)

At his September 1967 periodic examination, the Veteran was found to have normal ears and drums.  The September 1967 audiometer results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
5 (15)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
15 (25)
20 (25)

In a September 1967 Report of Medical History, the Veteran denied a history of hearing loss.  He reported ear, nose, and throat trouble related to surgery for the salivary gland.

Finally, at his September 1968 retirement examination, the Veteran was found to have normal ears and drums, indicating no perforation.  A significant or interval history, as well as a summary of defects and diagnoses, relative to the Veteran's periods of active duty service was noted, but none regarding symptoms of tinnitus or diminished hearing was noted.  The physical profile was H-1 for hearing.  The September 1968 (ISO) audiometer results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10 
0 
0 
10 
10 
LEFT
10 
0 
0 
0 
15 

The Veteran retired from active service in March 1969.

VA outpatient treatment records from the Alabama VA Medical Center (VAMC), dated between July 2007 and March 2008, show that in July 2007 the Veteran reported a history of a gradual hearing decrease over the past year or more, and non-localized tinnitus that had been present for a year or more.  The Veteran related a history of noise exposure to include aircraft noise and small arms range during military service, and denied a family history of hearing loss.  At that time, a summary of the audiometry results revealed that the Veteran showed normal hearing at the 250-1000 Hz with mild sloping to severe loss at 1500-8000 Hz.  A sensori-neural impairment was indicated.  The Veteran's speech discrimination scores were 64 percent for the right ear and 48 percent for the left ear.  The Veteran was provided hearing aids; and in March 2008, the Veteran requested an ear examination with hearing aid replacement.

A VA audiology consult was performed in April 2008; the results of which, upon audiometric testing, showed a right ear decibels of 20, 15, 40, 65, and 75 at 500, 1000, 2000, 3000, and 4000 Hertz, and showed a left ear decibels of 25, 25, 60, 65, and 75 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The speech recognition scores were 92 percent for the right and left ears.  The diagnoses were of sensorineural hearing loss of combined types, tinnitus, and dizziness.  In a July 2008 outpatient treatment record, the Veteran reported losing one of his hearing aids but denied any changes in his hearing with the hearing aids. A July 2008 private audiogram, containing un-interpreted graphical findings, is of record.

The Veteran had a VA audiological evaluation in August 2009, performed by an audiologist who reviewed the claims file.  The Veteran reported experiencing hearing loss "over the past 30 years."  The Veteran reported a history of military noise exposure to include small firearms, machine guns, and aircraft engines.  He denied a significant history of occupational noise exposure, and related a history of occasional recreational noise exposure to include lawnmowers, weed trimmers, leaf blowers, and hunting.  The Veteran also reported experiencing tinnitus "25 to 30 years ago."  He described his tinnitus as bilateral, recurrent (intermittent) to twice a month lasting "minutes." 

The VA audiometric results (in August 2009) revealed "right ear" pure tone thresholds, in decibels, of 25, 20, 40, 70, and 70 at the 500, 1000, 2000, 3000, and 4000 Hertz levels, and revealed "left ear" pure tone thresholds, in decibels, of 25, 25, 60, 65, and 75 at the 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The speech recognition scores were 92 percent in the right ear and 90 percent in the left ear.  According the VA examiner, the bone conduction scores were consistent with the air conduction scores confirming sensorineural type hearing loss.  The diagnosis was that the pure tone thresholds for the test frequencies of 500 to 4000 Hertz revealed a normal to severe sensorineural hearing loss bilaterally; a diagnosis of tinnitus was also indicated.  With regards to hearing loss, the VA examiner in opined that "given the Veteran's hearing was within normal limits at the time of last exam in service, and given the lack of any frequency specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity by that time, it can be stated that the Veteran's current hearing loss is less likely as not due to noise exposure in the military."  With regards to tinnitus, the VA examiner opined "given its late date of reported onset, and given the characteristics of its intermittency, it can be stated that the Veteran's tinnitus is less likely as not due to noise exposure in the military."

C. Analysis 

Initially, the record evidence demonstrates that the Veteran has a current bilateral hearing disability within VA standards (in 38 C.F.R. § 3.385), diagnosed a sensorineural hearing loss, and that he has a current diagnosis of tinnitus, which are shown by the VA outpatient treatment records dated July 2007 and April 2008, and by a VA report of examination dated August 2009.

The record evidence also establishes the incurrence of the events to which the Veteran experienced and was exposed to loud noise during service.  Here, an Air Force Personnel Record - "Section 24 Indorsements" shows that the Veteran was attached to the 92nd Bomb Group for a period of service.  Additional service personnel records, including a DD Form 214, show that the Veteran was a small arms expert and was awarded the marksmanship ribbon.  Other military awards and decorations include the Distinguished Flying Cross for combat service.

Although the record evidence supports the Veteran's history of military noise exposure, the audiometric testing in service do not establish a hearing loss by VA standards.  38 C.F.R. § 3.385.  In fact, his treatment in October 1948, his hearing profiles during service (in March 1959 and August 1966), and at retirement examination in September 1968 indicate that there was no diminished hearing acuity and audiometric testing (in May 1955, August 1961, June 1964, September 1967, and September 1968) also do not establish a hearing loss by VA standards.  There is otherwise no evidence of either a hearing disability or tinnitus during service, or a sensorineural hearing loss within one year after service retirement in March 1969.  In fact, neither a hearing loss nor tinnitus is shown until decades after service.

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss, to include sensorineural hearing loss, and tinnitus is not warranted.  In this regard, the Veteran's service treatment records are negative for tinnitus and a diagnosed chronic hearing loss, including sensorineural hearing loss, which is a listed chronic disease at 38 C.F.R. § 3.309(a), i.e., an organic disease of the nervous system.  Specifically, the service treatment records do not confirm that the Veteran complained of or was treated for hearing loss or tinnitus.

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court stated that:

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . .  Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.

Id. at 159-60.

The holding in Hensley was that VA may not use audiometric test from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, in-service audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even it first diagnosed a number of years after service).

However, the holding in Hensley, Id., places no limitation on the results of in-service audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a post-service examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (non-precedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet. App.) (noting the Board had conceded in-service exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a single-judge memorandum decision may be cited and relied upon for any persuasiveness or reasoning it contains).

The recent VA audiometric testing in April 2008 and August 2009 did confirm a hearing loss in each ear by VA standards.  The Board is of the opinion that a proper reading of the opinion of the most recent VA examiner (in August 2009) is, at least implicitly, that the audiometric testing conducted at the time of the Veteran's retirement examination did not reflect a shift in auditory thresholds at any relevant frequency in either ear.  Thus, the holding in Hensley, Id., is inapposite.

Moreover, a fair reading of the 2009 VA audiology examination report reflects that the audiologist was not positing a belief that service connection is unavailable when a Veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologist appears to be stating that, according to his knowledge, experience, and judgment, and his review of the lay and medical history provided during and after service, noise induced hearing loss had not been shown to manifest until years after the offending in-service noise had ceased.  Such a statement, rendered by an audiologist, does not contravene Hensley.

There is information on file indicating that the Veteran may have been subjected to acoustic trauma during service.  Even assuming, and conceding, that the Veteran was exposed to acoustic trauma in combat, and even in non-combat circumstances, during service, this is not the same as having sustained the type of injury that causes chronic hearing loss and tinnitus, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including hearing loss and tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstances which he has related, the Board rejects the notion that his current hearing loss and tinnitus should be conceded as being due to in-service acoustic trauma.  As to this, 38 U.S.C.A. § 1154(b) provides that in the case of a combat veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the question of either the existence of a current disability or a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d).

In short, the audiometric testing at re-enlistment, at discharge and re-enlistment, and at retirement did not met VA criteria for the presence of a hearing loss.  The Veteran's numerous physical examinations by the service department (in October 1948, April 1953, May 1955, March 1959, August 1961, June 1964, May 1966, September 1967, and September and October 1968) as well as his September 1967 questionnaire, which he completed and signed over his signature within the year prior to his September 1968 retirement examination, are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, the opinion of the most recent VA examiner in August 2009 is negative and is the only competent medical opinion addressing this question and, so, this medical opinion stands unrebutted.

The Veteran's first reports of hearing loss and tinnitus, and attempts to link them to in-service acoustic trauma, do not antedate a point in time which is decades after his military service.

Moreover, the Board finds it significant that the Veteran had not filed a claim for service connection for hearing loss and tinnitus until 2008, more than three decades after military service.  It would be reasonable to expect that if he had hearing loss or tinnitus, or noticed decreased hearing acuity or symptoms of tinnitus during service, that he would have at that time filed claims for service connection for the disorders at a much earlier point in time.  However, he did not and this suggests that he did not have or believe that he had a hearing loss or tinnitus at the time.  Moreover, he has not proffered any reason for not having filed claims for service connection for hearing loss and tinnitus until 2008.

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss and tinnitus during service; audiometric testing at service retirement which found no elevated threshold levels at any relevant frequency in either ear; his not having complained of hearing loss and tinnitus at service retirement; his not having sought treatment or disability compensation for hearing loss and tinnitus immediately after service; and the fact that his post-service clinical records are negative for any findings of a hearing loss or tinnitus, for many years after his service retirement, to be persuasive evidence against his claims.

As to the second and third circumstances, delineated in Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of any hearing loss or tinnitus, or a diagnosis within one year of service retirement in 1969 of a sensorineural hearing loss or tinnitus (the 2nd circumstance under Jandreau).  His statement that he had hearing difficulties or symptoms of tinnitus even during military service are simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss or tinnitus service (the 3rd circumstance under Jandreau).

The Veteran may believe that his now chronic hearing loss and tinnitus are related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (lay evidence is not competent to provide evidence as to more complex medical questions).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current hearing loss and tinnitus is shown by the absence of contemporaneous clinical or lay evidence until long after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claims.  Rather, it is probative evidence against the claims.

In the same way, the Veteran's service treatment records and his retirement examination are, again, particularly probative both as to the Veteran's in-service complaints and treatment and their resulting findings, which reveal that the Veteran never reported in service that his symptoms of hearing loss and tinnitus began during service or as result of any in-service noise exposure.  As such, the Veteran's post-service reports of continuous symptoms that date back to a time during and since service are contradicted by the findings contained in the numerous service department examinations and are diminished by the September 1967 report of medical history and his September 1968 retirement examination report.  Weighing the Veteran's lay statements and medical data contained in the service treatment records and at retirement, against his later contentions of continuing symptoms of hearing loss and tinnitus during and since service, the Board can and does attach more credibility and probative value to the earlier service department documents because they reflect a more accurate account what the Veteran was experiencing at the time of his military noise exposure and at retirement.  In light of the contrary lay and medical evidence contained in the service department records, as well as the other medical evidence of record, which indicate medical complaint as early as 2007, the Board finds that the Veteran's lay statements of continuing symptoms of hearing loss and tinnitus since service not be credible, and thus is afforded limited probative value.  Hence, the Veteran's claims fail on this basis.

Therefore, the Board finds that because the Veteran's chronic hearing loss and tinnitus were first manifested several decades after active service and any acoustic trauma therein, and are not related to any disease, injury, or incident of military service, service connection for such disorders is not warranted.  Accordingly, as indicated previously, because the allegations of continuity of symptomatology are not credible, service connection for any sensorineural hearing disability and tinnitus is not warranted based on that theory of entitlement.  Since the preponderance of the evidence is against the claims of service connection, the appeal is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


